COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-501-CV
WILLIAM EMMANUEL GLENN
HARTFIELD                                APPELLANT
 
                                                   V.
 
TATIA LYNETTE HARTFIELD                                                    APPELLEE
 
                                               ----------
           FROM THE 233RD DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




On May
13, 2009, we notified appellant that his brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a). 
Tex. R. App. P. 38.6(a).  We
further notified appellant that, in accordance with Tex. R. App. P. 42.3(b),
this appeal could be dismissed for want of prosecution unless appellant or any
party desiring to continue this appeal filed with the court on or before May
26, 2009, a motion reasonably explaining the failure to file a brief and the
need for an extension.  See Tex.
R. App. P. 10.5(b), 38.8(a)(1).  We have
not received any response.
Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
 
PER
CURIAM 
 
 
PANEL: 
LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED: 
June 11, 2009
 




[1]See Tex. R. App. P. 47.4.